       Case 1:10-cv-04638-JMF-OTW Document 152 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
CP III RINCON TOWERS, LLC,
                                                                 :
                                      Plaintiff,                 :   No. 10-CV-4638 (JMF) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
RICHARD D. COHEN,                                                :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties are directed to submit on July 31, 2020 and every 30 days thereafter a joint

status letter. The status letter, limited to three pages in length, shall summarize the California

Action’s status and attach as exhibits all current docket sheets and copies of any orders or

opinions entered since the last status letter on April 10, 2020.


         SO ORDERED.



                                                                           s/ Ona T. Wang
Dated: July 20, 2020                                                                  Ona T. Wang
       New York, New York                                                    United States Magistrate Judge
